Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
June 13, 2016 among WMG Acquisition Corp. (the “Borrower”), the lenders party
hereto and Credit Suisse AG, as Administrative Agent (the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this Third Amendment).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of November 1,
2012 (as amended by the First Amendment thereto, dated as of April 23, 2013 and
the Second Amendment thereto, dated as of March 25, 2014, the “Credit
Agreement”);

WHEREAS, pursuant to Section 10.08 of the Credit Agreement, the Borrower and the
Lenders party hereto, constituting all Lenders (determined immediately prior to
giving effect to the Third Amendment) are willing to amend the Credit Agreement
and Schedule 2.01 thereto as set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE – Credit Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section Two hereof:

(1) Section 1.01 of the Credit Agreement is hereby amended to insert the
following definitions in alphabetical order:

“2014 Senior Secured Notes” means the Borrower’s 5.625% US dollar senior secured
notes due 2022 issued pursuant to the 2012 Senior Secured Notes Indenture, and
any substantially similar senior secured notes exchanged therefor that have been
registered under the Securities Act, and as the same or such substantially
similar notes may be amended, supplemented, waived or otherwise modified from
time to time, and any Permitted Refinancing of any of the foregoing.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(2) The definition of “Adjusted LIBO Rate” is hereby amendment by adding the
following at the end thereof:

“provided that if the Adjusted LIBO Rate determined in accordance with the
foregoing shall be less than zero, the Adjusted LIBO Rate shall be deemed to be
zero for all purposes of this Agreement.”

(3) The definition of “Alternative Base Rate” is hereby amended and restated in
its entirety as follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate determined
on such day at approximately 11 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates). If the Administrative Agent shall have determined (which determination

 

2



--------------------------------------------------------------------------------

shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

(4) The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Defaulting Lender” means any Lender that (a) has defaulted in its obligation to
make a Loan or to fund its participation in a Letter of Credit required to be
funded by it hereunder, (b) has notified the Administrative Agent or a Loan
Party in writing that it does not intend to satisfy any such obligation, (c) has
become insolvent or the assets or management of which has been taken over by any
Governmental Authority or (d) has, or has a direct or indirect parent company,
that has, become the subject of a Bail-in Action.

(5) The definition of “Federal Funds Effective Rate” is hereby amended and
restated as follows:

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as an overnight bank funding rate (from and after such date as the Federal
Reserve Bank of New York shall commence to publish such composite rate).

(6) The definition of “LIBO Rate” is hereby amended and restated as follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
deposits in the currency in which the applicable Eurodollar Borrowing is
denominated (as set forth by any service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making such rates
available) an authorized information vendor for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in the currency in which the applicable

 

3



--------------------------------------------------------------------------------

Eurodollar Borrowing is denominated are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two Business Days prior to the beginning of such Interest Period.

(7) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Maturity Date” means April 1, 2021, provided that in the event that more than
$400.0 million aggregate principal amount of term loans under the Senior Term
Loan Facility and 2012 Senior Secured Notes are outstanding on March 2, 2020,
(the “Springing Reference Date”) the “Maturity Date” shall mean April 1, 2020.
For the purpose of this definition term loans under the Senior Term Loan
Facility and 2012 Senior Secured Notes that are scheduled to mature after
April 1, 2021 shall not be considered to be outstanding on the Springing
Reference Date.

(8) The definition of “Revolving Credit Agreement Indebtedness” in Section 1.01
of the Credit Agreement is hereby amended by replacing the words “$150.0
million” with the words “$180.0 million” in the second line and in the
antepenultimate line of such definition.

(9) The definition of “Senior Secured Indebtedness” in Section 1.01 of the
Credit Agreement is hereby amended by adding the words “, except in connection
with the calculation of the Senior Secured Indebtedness to EBITDA Ratio for
purposes of Section 7.11,” after the words “provided that” in the 8th line of
such definition.

(10) The definition of “Specified Junior Debt” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the words “the Senior Unsecured Notes,”
in the first line of such definition.

(11) Section 1.01 of the Credit Agreement is hereby amended to delete the
definitions of “Adjusted Consolidated Funded Indebtedness” and “Leverage Ratio”.

(12) Section 2.23(a) of the Credit Agreement is hereby amended by adding the
words “subject to Section 10.19,” after the word “(y)” and before the words
“neither such reallocation” in the 16th line of such provision.

(13)(10) Section 7.01(i) of the Credit Agreement is hereby amended by adding the
words “in the case of Liens securing Indebtedness permitted under
Section 7.03(b)(v),” after the words “provided that” and before the words “(i)
such Liens” in the second line of such provision.

(14) Section 7.01(hh) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(hh) Liens securing (i) Indebtedness in an aggregate principal amount (as of
the date of incurrence of any such Indebtedness and after giving pro forma
effect to the incurrence

 

4



--------------------------------------------------------------------------------

thereof and the application of the net proceeds therefrom (or as of the date of
the initial borrowing of such Indebtedness after giving pro forma effect to the
incurrence of the entire committed amount of such Indebtedness)), not exceeding
the greater of (A) $2,275 million and (B) the maximum aggregate principal amount
of Senior Secured Indebtedness that could be incurred without exceeding a Senior
Secured Indebtedness to EBITDA Ratio for the Borrower of 4.00 to 1.00 and
(ii) Revolving Credit Agreement Indebtedness not to exceed at any time
outstanding $180.0 million.”

(15) Section 7.03(b)(xxiii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

““(xxiii) (I) Indebtedness under the 2012 Senior Secured Notes, the 2014 Senior
Secured Notes, the Senior Term Loan Facility and one or more Credit Agreements
together with the incurrence of the guarantees thereunder and the issuance and
creation of letters of credit and bankers’ acceptances thereunder (with letters
of credit and bankers’ acceptances being deemed to have a principal amount equal
to the face amount thereof) and other Indebtedness, up to an aggregate principal
amount, together with amounts outstanding under a Qualified Securitization
Financing incurred pursuant to clause (xvii) above, not to exceed at any one
time outstanding the greater of (A) $2,275 million and (B) the maximum aggregate
principal amount (as of the date of incurrence of any such Indebtedness and
after giving pro forma effect to the incurrence thereof and the application of
the net proceeds therefrom (or as of the date of the initial borrowing of such
Indebtedness after giving pro forma effect to the incurrence of the entire
committed amount of such Indebtedness)) that can be incurred without exceeding a
Senior Secured Indebtedness to EBITDA Ratio for the Borrower of 4.00 to 1.00 (it
being understood that for purposes of determining compliance under this clause
(xxiii), any Indebtedness incurred under this clause (xxiii) (whether or not
secured), other than Revolving Credit Agreement Indebtedness, will be included
in the amount of Senior Secured Indebtedness for purposes of calculating the
Senior Secured Indebtedness to EBITDA Ratio) and (II) Revolving Credit Agreement
Indebtedness not to exceed at any time outstanding $180.0 million;”

(16) Section 7.03(b)(xxxii) of the Credit Agreement is hereby amended by adding
the words “and any Permitted Refinancing of the foregoing” after the words “at
the beginning of such four-quarter period” and before the words “; provided that
the aggregate principal amount” in the 10th line of such provision.

(17) Section 7.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows.

“Section 7.11. Financial Covenant. Permit the Senior Secured Indebtedness to
EBITDA Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 4.625:1.00, if at the end of such fiscal quarter the Aggregate Credit
Exposure (excluding (i) any Letter of Credit to the extent it has been cash
collateralized and (ii) the amount of undrawn outstanding Letters of Credit
(that have not been cash collateralized) not exceeding $20,000,000) is in excess
of $30,000,000.”

 

5



--------------------------------------------------------------------------------

(18) Section 7.12 is hereby amended by adding the words “(excluding any
prepayments, redemptions, purchases or defeasances of the Senior Unsecured
Notes)” after the words “made pursuant to this clause (iii)” and before the
words “, not to exceed” in the 13th line of such definition.

(19) A new Section 10.19 is hereby added as follows:

“Section 10.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(20) Schedule 2.01 to the Credit Agreement is hereby amended and restated as
follows:

Commitments

 

Lender

  

Revolving
Commitments

    

L/C
Commitments

 

Credit Suisse AG, Cayman Islands Branch

   $ 42,000,000       $ 30,000,000   

Barclays Bank PLC

   $ 33,000,000       $ 0   

UBS Loan Finance LLC

   $ 33,000,000       $ 0   

MIHI LLC

   $ 21,000,000       $ 0   

Nomura International PLC

   $ 21,000,000       $ 0      

 

 

    

 

 

 

Total

   $ 150,000,000       $ 30,000,000      

 

 

    

 

 

 

 

6



--------------------------------------------------------------------------------

SECTION TWO – Conditions to Effectiveness of the Third Amendment. This Third
Amendment shall become effective on the date (the “Third Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

(1) The Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower and each Lender (determined immediately prior
to giving effect to the Third Amendment).

(2) The Administrative Agent shall have received (i) true and complete copies of
the resolutions duly adopted by the Board of Directors or a duly authorized
committee thereof of the Borrower authorizing the execution, delivery and
performance of this Third Amendment, and the performance of the Credit Agreement
as amended by this Third Amendment, certified as of the Third Amendment
Effective Date by a Responsible Officer, secretary or assistant secretary of the
Borrower as being in full force and effect without modification or amendment,
(ii) a good standing certificate for the Borrower from its jurisdiction of
formation and (iii) a written opinion (as to enforceability of the Credit
Agreement and this Third Amendment, and due authorization, execution and
delivery of this Third Amendment by the Borrower) of Debevoise & Plimpton LLP
(or, in the case of due authorization, execution and delivery, Richards,
Layton & Finger, PA), counsel to the Borrower, addressed to the Administrative
Agent and each Lender, dated the Third Amendment Effective Date, substantially
similar (to the extent applicable) to the opinion of such counsel, dated as of
April 9, 2014, delivered in connection with the closing of the Second Amendment
to the Credit Agreement, or otherwise reasonably satisfactory to the
Administrative Agent.

(3) The Borrower shall have paid or cause to be paid to the Administrative
Agent, for the ratable account of each Lender that delivers an executed
counterpart of this Third Amendment to the Administrative Agent no later than
5:00 p.m., New York time, on June 13, 2016, a fee in an amount equal to 0.25% of
the Commitment of each such Lender outstanding on the Third Amendment Effective
Date.

(4) The Borrower shall have reimbursed the Administrative Agent for (i) all of
its reasonable out-of-pocket costs and expenses incurred in connection with this
Third Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, and (ii) the reasonable documented fees,
charges and disbursements of counsel to the Administrative Agent.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Third Amendment Effective Date. Each Lender hereby
authorizes the Administrative Agent to provide such notice and agrees that such
notice shall be irrevocably conclusive and binding upon such Lender. Each Lender
also hereby authorizes the Administrative Agent, acting at the direction of the
Required Lenders, to execute a counterpart to this Third Amendment.

 

7



--------------------------------------------------------------------------------

SECTION THREE – Representations and Warranties; No Default. In order to induce
the Lenders to consent to this Third Amendment, the Borrower represents and
warrants to each of the Lenders and the Administrative Agent that on and as of
the date hereof after giving effect to this Third Amendment:

(1) No Default or Event of Default has occurred and is continuing.

(2) The representations and warranties of the Loan Parties set forth in Article
V of the Credit Agreement are true and correct in all material respects on and
as of the date hereof with the same effect as though made on and as of such
date, except that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date and (ii) the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.01(a) of the Credit
Agreement.

(3) The execution, delivery and performance of this Third Amendment (i) are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and (ii) do not and will not (A) contravene the terms
of the Borrower’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or require any payment to be made under, (x) any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of the Borrower or any of its Restricted Subsidiaries
or (y) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or its property is subject; or
(C) violate any Law; except in the case of clauses (ii)(B) and (ii)(C) to the
extent that such conflict, breach, contravention or payment would not reasonably
be expected to have a Material Adverse Effect.

(4) The Third Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as such enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.

SECTION FOUR – Reference to and Effect on the Credit Agreement and the Notes;
Acknowledgements.

(1) On and after the effectiveness of this Third Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Third Amendment. The Credit Agreement and
each of the other Loan Documents, as specifically amended by this Third
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Third Amendment shall not, except as expressly provided
herein, operate as an amendment or

 

8



--------------------------------------------------------------------------------

waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents. For the avoidance of doubt, this Third Amendment shall
constitute a Loan Document for all purposes of the Loan Documents.

(2) Without limiting the foregoing, each of the Loan Parties party to the
Guaranty and the Security Agreement hereby (i) acknowledges and agrees that all
of its obligations under the Guaranty and the Security Agreement are reaffirmed
and remain in full force and effect on a continuous basis, (ii) reaffirms each
Lien granted by each Loan Party to the Collateral Agent for the benefit of the
Secured Parties and reaffirms the guaranties made pursuant to the Guaranty,
(iii) acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Guaranty and the Security
Agreement are, and shall remain, in full force and effect after giving effect to
this Third Amendment, and (iv) agrees that all Obligations are Guaranteed
Obligations (as defined in the Guaranty).

(3) Without limiting the foregoing, Holdings, as party to the Security Agreement
hereby (i) acknowledges and agrees that all of its obligations under the
Security Agreement are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms each Lien granted it to the Collateral Agent
for the benefit of the Secured Parties, and (iii) acknowledges and agrees that
the grants of security interests by it contained in the Security Agreement are,
and shall remain, in full force and effect after giving effect to this Third
Amendment.

SECTION FIVE – Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for (i) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Third Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby, and
(ii) the reasonable documented fees, charges and disbursements of Davis Polk &
Wardwell LLP, as counsel to the Administrative Agent.

SECTION SIX – Tax Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of this Third Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement (after giving
effect to this Third Amendment) as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION SEVEN – Execution in Counterparts. This Third Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. Delivery of an executed
counterpart of this Third Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Third Amendment.

SECTION EIGHT – Governing Law. THIS THIRD AMENDMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS THIRD AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS

 

9



--------------------------------------------------------------------------------

SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year first above written.

 

WMG ACQUISITION CORP. By:   /s/ Paul M. Robinson Name: Paul M. Robinson Title:
Executive Vice President, General Counsel and Secretary

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

Acknowledged and agreed: WMG HOLDINGS CORP. By:   /s/ Paul M. Robinson  
Name:  Paul M. Robinson   Title:    Executive Vice President, General Counsel
and Secretary

ROADRUNNER RECORDS, INC.

T.Y.S., INC.

THE ALL BLACKS U.S.A., INC.

A.P. SCHMIDT CO.

ATLANTIC RECORDING CORPORATION

ATLANTIC/MR VENTURES INC.

BIG BEAT RECORDS MC.

CAFE AMERICANA INC.

CHAPPELL MUSIC COMPANY, INC.

COTA MUSIC, INC.

COTILLION MUSIC, INC.

CRK MUSIC INC.

E/A MUSIC, INC.

ELEKSYLUM MUSIC, INC.

ELEKTRA/CHAMELEON VENTURES INC.

ELEKTRA ENTERTAINMENT GROUP INC.

ELEKTRA GROUP VENTURES INC.

FHK, INC.

FIDDLEBACK MUSIC PUBLISHING COMPANY, INC.

FOSTER FREES MUSIC, INC.

INSOUND ACQUISITION INC.

INTERSONG U.S.A., INC.

JADAR MUSIC CORP.

LEM AMERICA, INC.

LONDON-SIRE RECORDS INC.

MAVERICK PARTNER INC.

MCGUFFIN MUSIC INC.

MIXED BAG MUSIC, INC.

NONESUCH RECORDS INC.

NON-STOP MUSIC HOLDINGS, INC.

OCTA MUSIC, INC.

PEPAMAR MUSIC CORP.

REP SALES, INC.

REVELATION MUSIC PUBLISHING CORPORATION

RHINO ENTERTAINMENT COMPANY

RICK’S MUSIC INC.

RIGHTSONG MUSIC INC.

RYKO CORPORATION

RYKODISC, INC.

RYKOMUSIC, INC.

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

(cont-d):

SEA CHIME MUSIC, INC.

SR/MDM VENTURE INC.

SUPER HYPE PUBLISHING, INC.

TOMMY BOY MUSIC, INC.

TOMMY VALANDO PUBLISHING GROUP, INC.

UNICHAPPELL MUSIC INC.

W.B.M. MUSIC CORP.

WALDEN MUSIC INC.

WARNER ALLIANCE MUSIC INC.

WARNER BRETHREN INC.

WARNER BROS. MUSIC INTERNATIONAL INC.

WARNER BROS. RECORDS INC.

WARNER CUSTOM MUSIC CORP.

WARNER DOMAIN MUSIC INC.

WARNER MUSIC DISCOVERY INC.

WARNER MUSIC LATINA INC.

WARNER MUSIC SP INC.

WARNER SOJOURNER MUSIC INC.

WARNER SPECIAL PRODUCTS INC.

WARNER STRATEGIC MARKETING INC.

WARNER/CHAPPELL MUSIC (SERVICES), INC.

WARNER/CHAPPELL MUSIC, INC.

WARNER/CHAPPELL PRODUCTION MUSIC, INC.

WARNER-ELEKTRA-ATLANTIC CORPORATION

WARNERSONGS, INC.

WARNER-TAMERLANE PUBLISHING CORP.

WARPRISE MUSIC INC.

WB GOLD MUSIC CORP.

WB MUSIC CORP.

WBM/HOUSE OF GOLD MUSIC, INC.

WBR/QRI VENTURE, INC.

WBR/RUFFNATION VENTURES, INC.

WBR/SIRE VENTURES INC.

WEA EUROPE INC.

WEA INC.

WEA INTERNATIONAL INC.

WIDE MUSIC, INC.

ASYLUM RECORDS LLC

ATLANTIC MOBILE LLC

ATLANTIC PRODUCTIONS LLC

ATLANTIC SCREAM LLC

ATLANTIC/143 L.L.C.

BB INVESTMENTS LLC

BULLDOG ISLAND EVENTS LLC

BUTE SOUND LLC

CORDLESS RECORDINGS LLC

EAST WEST RECORDS LLC

FOZ MAN MUSIC LLC

FUELED BY RAMEN LLC

LAVA RECORDS LLC

MM INVESTMENT LLC

RHINO NAME & LIKENESS HOLDINGS, LLC

WMG—SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

(cont-d):

RHINO/FSE HOLDINGS, LLC

T-BOY MUSIC, LLC

T-GIRL MUSIC, LLC

THE BIZ LLC

UPPED.COM LLC

WARNER MUSIC DISTRIBUTION LLC

J. RUBY PRODUCTIONS, INC.

SIX-FIFTEEN MUSIC PRODUCTIONS, INC.

SUMMY-BIRCHARD, INC.

ARTIST ARENA LLC

ATLANTIC PIX LLC

FERRET MUSIC HOLDINGS LLC

FERRET MUSIC LLC

FERRET MUSIC MANAGEMENT LLC

FERRET MUSIC TOURING LLC

P & C PUBLISHING LLC

WARNER MUSIC NASHVILLE LLC

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Vice President & Secretary of each of the above named entities listed
under the heading Guarantors and signing this agreement in such capacity on
behalf of each such entity

WMG—SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

WARNER MUSIC INC.

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Executive Vice President, General Counsel and Secretary

615 MUSIC LIBRARY, LLC

By: Six-Fifteen Music Productions, Inc., its Sole Member

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Vice President and Secretary

ARTIST ARENA INTERNATIONAL, LLC

By: Artist Arena LLC, its Sole Member

By: Warner Music Inc., its Sole Member

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Executive Vice President, General Counsel and Secretary

ALTERNATIVE DISTRIBUTION ALLIANCE

By: Warner Music Distribution LLC, its Managing Partner

By: Rep Sales, Inc., its Sole Member and Manager

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Vice President and Secretary

WMG—SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

MAVERICK RECORDING COMPANY

By: SR/MDM Venture Inc., its Managing Partner

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Vice President and Secretary

NON-STOP CATACLYSMIC MUSIC, LLC

NON-STOP INTERNATIONAL PUBLISHING, LLC

NON-STOP OUTRAGEOUS PUBLISHING, LLC

By: Non-Stop Music Publishing, LLC, their Sole Member

By: Non-Stop Music Holdings, Inc., its Sole Member

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Vice President and Secretary

NON-STOP MUSIC LIBRARY, L.C.

NON-STOP MUSIC PUBLISHING, LLC

NON-STOP PRODUCTIONS, LLC

By: Non-Stop Music Holdings, Inc., their Sole Member

By: /s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Vice President and Secretary

WMG—SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Issuing Bank
and Lender By:   /s/ Judith E. Smith Name: Judith E. Smith Title: Authorized
Signatory By:   /s/ D. Andrew Maletta Name: D. Andrew Maletta Title: Authorized
Signatory

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:   /s/ Marguerite Sutton   Name: Marguerite
Sutton   Title: Vice President

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:   /s/ Craig Pearson   Name: Craig Pearson
  Title: Associate Director; Banking Product Services, US By:   /s/ Darlene
Arias   Name: Darlene Arias   Title: Director

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIHI LLC, as Lender By:   /s/ J. Andrew Underwood   Name: J. Andrew Underwood  
Title: Authorized Signatory By:   /s/ Michael Barrish   Name: Michael Barrish  
Title: Authorized Signatory

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC, as Lender By:   /s/ Patrice Maffre   Name: Patrice
Maffre   Title: Managing Director

 

WMG – SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT